                     Case 20-50981-CSS                      Doc 11          Filed 01/22/21              Page 1 of 3




                               IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE DISTRICT OF DELAWARE


In re:                                                                         Chapter 11

PROMISE HEALTHCARE GROUP, LLC,                                                 Case No. 18-12491 (CSS)
et al.1,
                                                                               (Jointly Administered)
                        Debtors.
_______________________________________


ROBERT MICHAELSON OF ADVISORY
TRUST GROUP, LLC, in his Capacity as
LIQUIDATING TRUSTEE of the PROMISE
HEALTHCARE GROUP LIQUIDATING
TRUST,

                                            Plaintiff,

                     v.                                                        Adv. Proc. No. 20-50981 (CSS)

FRESENIUS MEDICAL CARE CAPITAL
CITY, LLC d/b/a BMA OF BATON ROUGE
ACUTES,

                                            Defendant(s).



                                               CERTIFICATE OF SERVICE



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital, L.L.C. (5340), Promise Healthcare #2, Inc.
(1913), Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of
Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the
Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise
Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise
Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203),
St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare
2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766).




DOCS_DE:231883.10
                Case 20-50981-CSS          Doc 11   Filed 01/22/21     Page 2 of 3




                I, Colin R. Robinson, hereby certify that on the 20th day of January, 2021, I

caused a copy of the following document(s) to be served on the individual(s) on the attached

service list(s) in the manner indicated:


                [Signed] Order Approving Stipulation Further Extending Deadline to
                Answer or Otherwise Respond to the Complaint [Docket No. 9]


                                              /s/ Colin R. Robinson
                                              Colin R. Robinson (DE Bar No. 5524)




DOCS_DE:231883.10
                 Case 20-50981-CSS    Doc 11    Filed 01/22/21   Page 3 of 3




Promise – Service List re Fresenius Medical Care Capital City, LLC d/b/a BMA of Baton Rouge
Acutes
Adv. Case No. 20-50981 (CSS)
Doc. No. 231556
01 – Email


Email
(Counsel Fresenius Medical Care Capital City, LLC d/b/a BMA of Baton Rouge Acutes)
Debra J. Cohen, Esq.
Halperin Battaglia Benzija, LLP
40 Wall Street, 37th Floor
New York, NY 10005
Email: dcohen@halperinlaw.net




DOCS_DE:231556.1 72551/002
